Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2, 5, 8, 14-17, 20, 24, 36, 38, 43, 95-99 and 103 are pending.

Applicants response filed 2/17/2022 has been received and entered in the application.
 
Action Summary

Claims 1-2, 5, 8, 14-17, 20, 24, 28, 36, 38, 43, 95-100  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzera (In Vitro Influence of Mycophenolic Acid on Selected Parameters of Stimulated Peripheral Canine Lymphocytes, PLOS ONE | DOI:10.1371/journal.pone.0154429 May 3, 2016, pages 1-20) and Jain (U.S. Publication 2011/0223249) of record and in view of Soars (Novel application of KI67 to quantify antigen-specific in vitro lymphoproliferation, Journal of Immunological Methods, 362, 2010, 43-50) is maintained with modifications due to applicants amendment of claims.

Response to Arguments

Applicants argue that none of the cited art teach or disclose the amended claim 1 (page 9 of the arguments submitted 2/17/2022).  This argument has been fully considered but has not been found persuasive.  As the obviousness rejecting is modified due to applicant’s amendment of claims; the MDDS is addressed below and therefore renders the claims obvious.
Applicants again argue that the GI track are different in canine and one of ordinary skills would not have been motivated to administer MPA extended formulation in canines.  This argument has been fully considered but has not been found persuasive.  As previously stated in the Advisory Action as well as the Final Rejection.  Guzera disclose MPA for canine and Jain teaches MPA in controlled release of MPA.  The fact that Jain’s formulation is for humans as applicants assert is not persuasive because it has already been established that MPA is useful in canines as taught by Guzera.  Furthermore, both canine and humans are mammals and MPA is known to be useful in both as disclosed by Guzera and Jain with a reasonable expectation of success absence evidence to the contrary.
Applicants attempt to argue that there is no predictability in the administering MMF/MPA formulations that were develop for use in humans would function as intended in canine subjects with a reasonable expectation of success.  This argument has been fully considered but has not been found persuasive.  As previously stated in the Advisory Action as well as the Final Rejection.  Guzera disclose MPA for canine and Jain teaches MPA in controlled release of MPA.  The fact that Jain’s formulation is for humans as applicants assert is not persuasive because it has already been established that MPA is useful in canines as taught by Guzera.  Furthermore, both canine and humans are mammals and MPA is known to be useful in both as disclosed by Guzera and Jain with a reasonable expectation of success absence evidence to the contrary.  Additionally, applicants are respectively reminded that this is a obvious rejection and does not require absolute predictability, rather a reasonable expectation of success.  And since Guzera disclose MPA for canine and Jain teaches MPA in controlled release of MPA.  It would have been obvious to one of ordinary skills in the art at the time of the filing to administer MPA to a canine as disclosed by Guzera with a reasonable expectation of success. 
Applicants argue that it would not be obvious to optimize the diameter size.  This argument has been fully considered but has not been found persuasive.  The present rejection below does not recite that the diameter size is optimized.  Sandeep teaches multiparticulate drug delivery systems (MDDS), mostly used for oral route, consist of multiplicity of small discrete units that exhibit different characteristics.  It is based on subunits such as granules, beads, microspheres, pellet, spheroids and Minitab.  These subunits show various advantages over monolithic devices (non-divided forms).  In MDDS, drug substances are divided into number of subunits, typically consist of thousands of spherical particles having diameter of about 0.05-2.00 mm.  This diameter meet the claimed limitation of less than about 3 mm.

Applicants again argue several times that there is no motivation to combine Guzera, Jain and Soars.  This argument has been fully considered but has not been found persuasive.  Guzera discloses Mycophenolic acid (MPA) is an active metabolite of mycophenolate mofetil, a new immunosuppressive drug effective in the treatment of canine autoimmune diseases. Guzera teaches that MPA caused a decrease in the expression of lymphocyte surface antigens, such us, CD3, CD8 and CD25 (page 9).  Guzera teaches that MPA decreases the expression of an activation marker CD25 which was in agreement with the majority of previous studies performed on mitogen or antigen-stimulated human or rat lymphocytes, as well as, many in vivo studies.  Jain teaches that Extended release pharmaceutical compositions comprising mycophenolate sodium as the active agent, wherein the said composition exhibits a characteristic release profile when subjected to in-vitro dissolution study, and wherein said mycophenolate sodium is released in a sustained manner in-vivo for a prolonged duration in such quantities that substantially alleviates or at least reduces the chances of causing any associated gastrointestinal side effect(s) without compromising the bioavailability of the said active agent are provided.  Jain teaches that it is well known from the literature that Mycophenolate mofetil (MMF) is a prodrug containing mycophenolic acid (MPA) as the active moiety which is an inhibitor of de novo purine nucleotide. Synthesis and mycophenolate sodium is therapeutically equivalent to MMF at equimolar MPA doses. 769.4 mg of mycophenolate sodium contains equimolar amounts of MPA compared with 1000 mg of MMF (abstract and paragraph 0003).  Jain teaches that compositions in Example -1 and Example -2 were plotted as plasma concentration vs time in which the results.  Jain teaches that the pharmaceutical composition in reducing the variability in absorption of mycophenolate sodium throughout the gastro-intestinal tract by providing a substantially uniform sustained release in-vivo and also reducing the chances of causing any associated gastrointestinal side effects without compromising the bioavailability of said active agent (paragraph 0032).  Soares teaches data suggest that intracellular Ki67 expression provides a specific, quantitative and reproducible measure of antigen-specific T cell proliferation in vitro.  Soares teaches that Ki67 was expressed in CD4+ and CD8+ T cells that had undergone in vitro proliferation (abstract). Soares teaches that Ki67 as a specific marker of in vitro lymphoproliferation (figure 1).  Taken the cited art, it would have been obvious to one of ordinary skills in the art to administer Mycophenolic acid (hereinafter MPA) in a controlled release formulation to canine.  One would have been motivated to administer Mycophenolic acid (hereinafter MPA) in a controlled release formulation because it is known in the art that oral extended release compositions of the present invention are well-absorbed and possess other inherent advantages over conventional, immediate release dosage forms. A less frequent dosing of a medicament, as is required by a sustained release dosage form, increases the resultant patient compliance, provides a more sustained drug blood level response, and effects therapeutic action with less ingestion of a drug, thereby mitigating many potential side effects as taught by Jain with a reasonable expectation of success.
Applicants again assert that the instant rejection is similar to Ire Re Stepan Co. This argument has been fully considered but has not been found persuasive.  The fact pattern of In re Stepan is different than the fact pattern of the instant claims.  The optimizations of In re Stepan; whereas the art cited do not encompass nor overlap the claimed ranges.  However, in the instant claims, Guzera and Jain discloses ranges that do either overlap or encompass the instantly claimed range.  Therefore, it would have been obvious to one of ordinary skills to optimize the ranges of dosing as previously stated with a reasonable expectation of success absence evidence to the contrary.

	Applicants again argue that one would not have combined the formulation of Jain with the disclosure of Guzera because a PHOSITA would not be able to predict whether the extended release composition disclosed in Jain would result the claimed effect in a canine subject. This argument has been fully considered but has not been found persuasive. Guzera discloses Mycophenolic acid (MPA) is an active metabolite of mycophenolate mofetil, a new immunosuppressive drug effective in the treatment of canine autoimmune diseases. And the strategy for gating canine lymphocytes is presented in S1 Fig. The percentage of ConA-stimulated lymphocytes in early apoptosis after culture with MPA at the highest concentration (100 μM) was lower in comparison with the control and MPA at concentrations of 1 μM and 10 μM (p<0.05). Jain teaches that compositions in Example -1 and Example -2 were plotted as plasma concentration vs time. Jain teaches that the pharmaceutical composition in reducing the variability in absorption of mycophenolate sodium throughout the gastro-intestinal tract by providing a substantially uniform sustained release in-vivo and also reducing the chances of causing any associated gastrointestinal side effects without compromising the bioavailability of said active agent (paragraph 0032). Jain teaches that the gastrointestinal system disorders are constipation, nausea, diarrhea, vomiting or dyspepsia (table 1).  Jain teaches that etiology of the observed gastrointestinal effects due to MMF was reviewed by Behrend et al (Adverse Gastrointestinal Effects of Mycophenolate Mofetil Aetiology, Incidence and Management, 2001). It was concluded by the authors that the gastrointestinal adverse effects of MMF were mainly related to C.sub.max, of the active moiety i.e., MPA whereas the efficacy was related to AUC. A few other authors have also reported that there is a correlation between plasma concentration of MPA (C30) and side effects (Correlation of mycophenolic acid pharmacokinetic parameters with side effects in kidney transplant patients treated with mycophenolate mofetil (paragraph 0004).  Jain teaches that mycophenolate sodium as active agent suitable for use in situations where a sustained effect of said active agent for a prolonged duration is desirable in order to develop compositions suitable for administration less frequently such as once or twice daily (paragraph 0032). It would have been obvious that the standard (e.g. immediate release) would cause adverse effects as compared to extended release as taught by Jain with a reasonable expectation of success absence evidence to the contrary.

Applicant again submits that the Examiner has not established that the purported effects of a modified release sodium mycophenolate composition in a human are predictive of how such a composition would behave in a dog. This argument has been fully considered but has not been found persuasive.  Jain teaches that the gastrointestinal system disorders are constipation, nausea, diarrhea, vomiting or dyspepsia (table 1).  Jain teaches that etiology of the observed gastrointestinal effects due to MMF was reviewed by Behrend et al (Adverse Gastrointestinal Effects of Mycophenolate Mofetil Aetiology, Incidence and Management, 2001). It was concluded by the authors that the gastrointestinal adverse effects of MMF were mainly related to C.sub.max, of the active moiety i.e., MPA whereas the efficacy was related to AUC. A few other authors have also reported that there is a correlation between plasma concentration of MPA (C30) and side effects (Correlation of mycophenolic acid pharmacokinetic parameters with side effects in kidney transplant patients treated with mycophenolate mofetil (paragraph 0004).  Jain teaches that mycophenolate sodium as active agent suitable for use in situations where a sustained effect of said active agent for a prolonged duration is desirable in order to develop compositions suitable for administration less frequently such as once or twice daily (paragraph 0032). And Guzera discloses Mycophenolic acid (MPA) is an active metabolite of mycophenolate mofetil, a new immunosuppressive drug effective in the treatment of canine autoimmune diseases. And the strategy for gating canine lymphocytes is presented in S1 Fig. The percentage of ConA-stimulated lymphocytes in early apoptosis after culture with MPA at the highest concentration (100 μM) was lower in comparison with the control and MPA at concentrations of 1 μM and 10 μM (p<0.05).  It would have been obvious to one of oridinary skills in the art that since Guzera teaches that MPA is , a new immunosuppressive drug effective in the treatment of canine autoimmune diseases, would effectively treat both canine and humans since is the same patient population with the same agent (e.g. MPA) with a reasonable expectation of success absence evidence to the contrary.  Additionally, it would have been obvious to administer MPA in extended release to canines, since it is known to administer MPA to both humans and canines as disclosed by both Guzera and Jain with a reasonable expectation of success absence evidence to the contrary.

Applicants again argue that Soares does not disclose information relevant to a controlled release MPA formulation or a method reducing lymphocyte proliferation in a canine subject.  This argument has been fully considered but has not been found persuasive.  Soares teaches data suggest that intracellular Ki67 expression provides a specific, quantitative and reproducible measure of antigen-specific T cell proliferation in vitro.  Soares teaches that Ki67 was expressed in CD4+ and CD8+ T cells that had undergone in vitro proliferation (abstract). Soares teaches that Ki67 as a specific marker of in vitro lymphoproliferation (figure 1).  Guzera discloses Mycophenolic acid (MPA) is an active metabolite of mycophenolate mofetil, a new immunosuppressive drug effective in the treatment of canine autoimmune diseases. Guzera teaches that MPA caused a decrease in the expression of lymphocyte surface antigens, such us, CD3, CD8 and CD25 (page 9).  Guzera teaches that MPA decreases the expression of an activation marker CD25 which was in agreement with the majority of previous studies performed on mitogen or antigen-stimulated human or rat lymphocytes, as well as, many in vivo studies.  Jain teaches that Extended release pharmaceutical compositions comprising mycophenolate sodium as the active agent, wherein the said composition exhibits a characteristic release profile when subjected to in-vitro dissolution study, and wherein said mycophenolate sodium is released in a sustained manner in-vivo for a prolonged duration in such quantities that substantially alleviates or at least reduces the chances of causing any associated gastrointestinal side effect(s) without compromising the bioavailability of the said active agent are provided.  Jain teaches that it is well known from the literature that Mycophenolate mofetil (MMF) is a prodrug containing mycophenolic acid (MPA) as the active moiety which is an inhibitor of de novo purine nucleotide. Synthesis and mycophenolate sodium is therapeutically equivalent to MMF at equimolar MPA doses. 769.4 mg of mycophenolate sodium contains equimolar amounts of MPA compared with 1000 mg of MMF (abstract and paragraph 0003).  Jain teaches that compositions in Example -1 and Example -2 were plotted as plasma concentration vs time in which the results.  Jain teaches that the pharmaceutical composition in reducing the variability in absorption of mycophenolate sodium throughout the gastro-intestinal tract by providing a substantially uniform sustained release in-vivo and also reducing the chances of causing any associated gastrointestinal side effects without compromising the bioavailability of said active agent (paragraph 0032).  Taken the cited art, it would have been obvious to one of ordinary skills in the art to to administer Mycophenolic acid (hereinafter MPA) in a controlled release formulation.  One would have been motivated to administer Mycophenolic acid (hereinafter MPA) in a controlled release formulation because it is known in the art that oral extended release compositions of the present invention are well-absorbed and possess other inherent advantages over conventional, immediate release dosage forms. A less frequent dosing of a medicament, as is required by a sustained release dosage form, increases the resultant patient compliance, provides a more sustained drug blood level response, and effects therapeutic action with less ingestion of a drug, thereby mitigating many potential side effects as taught by Jain with a reasonable expectation of success.
Applicants again argue that even if one were motived to combine the teachings of the cited art, a PHOSITA would not have had a reasonable expectation of success in performing the claimed method due the lack of predictability in the art.  This argument has been fully considered but has not been found persuasive.  Guzera discloses Mycophenolic acid (MPA) is an active metabolite of mycophenolate mofetil, a new immunosuppressive drug effective in the treatment of canine autoimmune diseases. Guzera teaches that MPA caused a decrease in the expression of lymphocyte surface antigens, such us, CD3, CD8 and CD25 (page 9).  Guzera teaches that MPA decreases the expression of an activation marker CD25 which was in agreement with the majority of previous studies performed on mitogen or antigen-stimulated human or rat lymphocytes, as well as, many in vivo studies.  Jain teaches that Extended release pharmaceutical compositions comprising mycophenolate sodium as the active agent, wherein the said composition exhibits a characteristic release profile when subjected to in-vitro dissolution study, and wherein said mycophenolate sodium is released in a sustained manner in-vivo for a prolonged duration in such quantities that substantially alleviates or at least reduces the chances of causing any associated gastrointestinal side effect(s) without compromising the bioavailability of the said active agent are provided.  Jain teaches that it is well known from the literature that Mycophenolate mofetil (MMF) is a prodrug containing mycophenolic acid (MPA) as the active moiety which is an inhibitor of de novo purine nucleotide. Synthesis and mycophenolate sodium is therapeutically equivalent to MMF at equimolar MPA doses. 769.4 mg of mycophenolate sodium contains equimolar amounts of MPA compared with 1000 mg of MMF (abstract and paragraph 0003).  Jain teaches that compositions in Example -1 and Example -2 were plotted as plasma concentration vs time in which the results.  Jain teaches that the pharmaceutical composition in reducing the variability in absorption of mycophenolate sodium throughout the gastro-intestinal tract by providing a substantially uniform sustained release in-vivo and also reducing the chances of causing any associated gastrointestinal side effects without compromising the bioavailability of said active agent (paragraph 0032).  Soares teaches data suggest that intracellular Ki67 expression provides a specific, quantitative and reproducible measure of antigen-specific T cell proliferation in vitro.  Soares teaches that Ki67 was expressed in CD4+ and CD8+ T cells that had undergone in vitro proliferation (abstract). Soares teaches that Ki67 as a specific marker of in vitro lymphoproliferation (figure 1).  Taken the cited art, it would have been obvious to one of ordinary skills in the art to to administer Mycophenolic acid (hereinafter MPA) in a controlled release formulation.  One would have been motivated to administer Mycophenolic acid (hereinafter MPA) in a controlled release formulation because it is known in the art that oral extended release compositions of the present invention are well-absorbed and possess other inherent advantages over conventional, immediate release dosage forms. A less frequent dosing of a medicament, as is required by a sustained release dosage form, increases the resultant patient compliance, provides a more sustained drug blood level response, and effects therapeutic action with less ingestion of a drug, thereby mitigating many potential side effects as taught by Jain with a reasonable expectation of success.
Applicant's remarks constitute an analysis of Guzera, Jain and Soars individually, without considering how the references were combined. Arguments lodged against the individual references in a piecemeal fashion without considering how all of the references were combined fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone. In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately. In fact, Applicant advocates an improper standard, i.e., that a reference applied under 35 U.S.C. 103(a) must explicitly teach the entire claimed invention in each single reference. This is the standard for anticipation under 35 U.S.C. 102, not obviousness under 35 U.S.C. 103(a). To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a). Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Please see In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


	For the ease of the applicant, the previous office action dated 2/18/2020 with modifications has been reproduced below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8, 14-17, 20, 24, 36, 38, 43, 95-99 and 103  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzera (In Vitro Influence of Mycophenolic Acid on Selected Parameters of Stimulated Peripheral Canine Lymphocytes, PLOS ONE | DOI:10.1371/journal.pone.0154429 May 3, 2016, pages 1-20), Jain (U.S. Publication 2011/0223249) of record,  Sandeep (An overview of multiparticulate drug delivery system:  Pellets, Int. J. of Pharmacy and Analytical Research,  Vol-4(3), 2015, pates 264-275) and in view of Soars (Novel application of KI67 to quantify antigen-specific in vitro lymphoproliferation, Journal of Immunological Methods, 362, 2010, 43-50) of record.
Guzera discloses Mycophenolic acid (MPA) is an active metabolite of mycophenolate mofetil, a new immunosuppressive drug effective in the treatment of canine autoimmune diseases.  MPA caused a decrease in the expression of lymphocyte surface antigens, CD3, CD8 and CD25. Its impact on the expression of CD4 and CD21 was negligible.  Its negative influence on the expression of FoxP3 was dependent on cell stimulation. MPA inhibited lymphocyte proliferation.  The concentration that MPA reaches in the blood may lead to inhibition of the functions of the canine immune system. The applied panel of markers can be used for evaluation of the effects of immunosuppressive compounds in the dog (abstract).  Guzera teaches that use of MMF for the treatment of autoimmune diseases resistant to routine therapies is becoming more widespread also in the dog.  Guzera teaches that in humans therapeutic concentrations of MPA after oral administration vary between 1 μM (10−3 mol/m3) (0.32 mg/L) and 10 μM (3.2 mg/L). These values are similar to the ones obtained in dogs treated with MMF at a dose between 10 and 20 mg/kg. Administration of MMF to dogs at a dose of 7.5 mg/kg twice daily led in some animals to an increase in the maximal concentration of MPA in the blood to values exceeding 62.5 μM(20 mg/l) (page 2, second paragraph). Guzera teaches that Peripheral blood samples were taken by cephalic venipuncture after 12 h fasting. Blood was anticoagulated with dipotassium ethylenediaminetetraacetic acid (K2-EDTA) or sodium heparin. K2-EDTA blood was used for hematology testing and heparinized samples were utilized for flow cytometric determination of the influence of MPA on peripheral blood mononuclear cells (PBMC) in culture. Hematological analysis was performed in all dogs as a part of their initial evaluation. Complete blood count was done using an Abacus hematology analyzer (Diatron, Budapest, Hungary).  Blood smears were examined with a CX21 light microscope (Olympus, Tokyo, Japan) after May-Grünwald Giemsa staining (page 3).  Guzera teaches that Viability of lymphocytes was assessed using trypan blue exclusion. Before and after culture with MPA, the viability of lymphocytes was above 95% for all the samples. Because this method cannot distinguish necrotic vs. apoptotic cells Annexin V/7-AAD staining to assess the percentage of early apoptotic and late apoptotic/necrotic cells using flow cytometry was performed. The strategy for gating canine lymphocytes is presented in S1 Fig. The percentage of ConA-stimulated lymphocytes in early apoptosis after culture with MPA at the highest concentration (100 μM) was lower in comparison with the control and MPA at concentrations of 1 μM and 10 μM (p<0.05). Whereas, in samples cultured with PHA the percentage was higher in the concentration of 10 μMin comparison with the control and the concentration of 1 μM (p<0.05). A lower percentage of lymphocytes in late apoptosis was observed in the cells cultured with ConA and MPA at concentrations of 1 μMor 10 μMin comparison with the control (p<0.01) (S1 Table, S2 Fig). Differences in the percentage of dead cells between trypan blue exclusion test and Annexin V/7-AAD staining could have arised from the higher sensitivity of the latter (page 6).  Guzera teaches that considering the influence of MPA on the percentage of CD4+CD25+ and CD4+CD25+FoxP3+ T lymphocytes, a marked, decrease was observed in cells cultured with ConA and MPA at all concentrations in comparison with the control (p<0.05, p<0.01 or p<0.001, see Fig 2 and S8 and S9 Tables for details). The action of MPA was strongest at 10 μM and 100 μM. The percentage of CD4+CD25+ T lymphocytes cultured with PHA and MPA at 10 μM and 100 μM was lower in comparison with the control (p<0.05) (page 7).  Guzera teaches that MPA caused a decrease in the expression of lymphocyte surface antigens, such us, CD3, CD8 and CD25 (page 9).  Guzera teaches that MPA decreases the expression of an activation marker CD25 which was in agreement with the majority of previous studies performed on mitogen or antigen-stimulated human or rat lymphocytes, as well as, many in vivo studies (page 9).
Guzera does not explicitly disclose extended release nor the plasma values. Guzera does not disclose Ki-67.
	Jain teaches that Extended release pharmaceutical compositions comprising mycophenolate sodium as the active agent, wherein the said composition exhibits a characteristic release profile when subjected to in-vitro dissolution study, and wherein said mycophenolate sodium is released in a sustained manner in-vivo for a prolonged duration in such quantities that substantially alleviates or at least reduces the chances of causing any associated gastrointestinal side effect(s) without compromising the bioavailability of the said active agent are provided. The present invention also provides process of preparing dosage form compositions and prophylactic and/or therapeutic methods of using such dosage form. The compositions of the present invention are useful for the management such as prophylaxis, amelioration and/or treatment of immunosuppressant indicated disease(s)/disorder(s) especially for the treatment or prevention of organ, tissue or cellular allograft or xenograft rejection, e.g. after transplant, or the management of immune-mediated diseases (autoimmune diseases) (claim 1 and 33 as well as throughout the publication). Jain teaches that the composition are useful in the treatment of arthritis (for example rheumatoid arthritis, arthritis chronica progrediente and arthritis deformans) and rheumatic diseases. Specific immune-mediated diseases for which the compositions of the invention may be employed include, autoimmune hematological disorders, including, but not limited to hemolytic anaemia, aplastic anaemia, pure red cell anaemia and idiopathic thrombocytopenia), Systemic lupus erythematosus, polychondritis, Sclerodoma, Wegener  granulosis, dermatomyositis, polymyositis, chronic active hepatitis, primary bilary cirrhosis, myasthenia gravis, psoriasis, Steven-Johnson syndrome, pemphigus, idiophatic sprue, inflammatory bowel diseases (including e.g. ulcerative colitis and Crohn's disease), endocrine ophthalrriophathy, Graves disease, sarcoidosis, multiple Sclerosis, primary biliary cirrhosis,juvenile diabetes (diabetes mellitus type I), non-infectious uveitis (anterior and posterior), keratoconjunctivitis sicca and Vernal keratoconjunctivitis, interstitial lung fibrosis, psoriatic arthritis, vasculitides, glomerulonephritides (with and without nephrotic syndrome, e.g. including idiophatic nephrotic syndrome or minimal change nephropathy) and juvenile dermatomyositis (paragraph 0080).  Jain teaches that it is well known from the literature that Mycophenolate mofetil (MMF) is a prodrug containing mycophenolic acid (MPA) as the active moiety which is an inhibitor of de novo purine nucleotide. Synthesis and mycophenolate sodium is therapeutically equivalent to MMF at equimolar MPA doses. 769.4 mg of mycophenolate sodium contains equimolar amounts of MPA compared with 1000 mg of MMF (abstract and paragraph 0003).  Jain teaches that compositions in Example -1 and Example -2 were plotted as plasma concentration vs time in which the results as follows:

    PNG
    media_image1.png
    626
    503
    media_image1.png
    Greyscale
(example 1)


    PNG
    media_image2.png
    634
    512
    media_image2.png
    Greyscale
(example 2).
Jain teaches that not more than about 50% w/w of the active agent is released within 2 hours; from about 5% to about 75% of the active agent released after 4 hours; and not less than about 40% of the active agent released after 12 hours when subjected to an in-vitro dissolution test using USP Apparatus-I (Basket method, 100 rpm) and using 0.1N HCI as dissolution medium during the first 2 hours followed by a dissolution medium having a pH of 6.8 thereafter (claim 20).  Jain teaches that the composition comprises particulate mycophenolate sodium having a D90 particle size of about 0.1 to about 300 microns (claim 21).  Jain teaches that submicron of 01-50 mm for tableting technologies (paragraph 0055).  Jain teaches that matrix tablets which could provide substantially linear drug release for a prolonged duration of time during the transit through varying pHs (paragraph 0031).  Jain teaches that oral extended release compositions of the present invention are well-absorbed and possess other inherent advantages over conventional, immediate release dosage forms. A less frequent dosing of a medicament, as is required by a sustained release dosage form, increases the resultant patient compliance, provides a more sustained drug blood level response, and effects therapeutic action with less ingestion of a drug, thereby mitigating many potential side effects. By providing a slow and steady release of mycophenolate sodium over time, absorbed drug concentration spikes are mitigated or eliminated by affecting a smoother and more sustained blood level response (paragraph 0071).  Jain teaches that the composition is preferably formulated as an oral dosage form such as tablets, capsules (paragraph 0075).  Jain teaches that the pharmaceutical composition in reducing the variability in absorption of mycophenolate sodium throughout the gastro-intestinal tract by providing a substantially uniform sustained release in-vivo and also reducing the chances of causing any associated gastrointestinal side effects without compromising the bioavailability of said active agent (paragraph 0032). Jain teaches that the gastrointestinal system disorders are constipation, nausea, diarrhea, vomiting or dyspepsia (table 1).  Jain teaches that etiology of the observed gastrointestinal effects due to MMF was reviewed by Behrend et al (Adverse Gastrointestinal Effects of Mycophenolate Mofetil Aetiology, Incidence and Management, 2001). It was concluded by the authors that the gastrointestinal adverse effects of MMF were mainly related to C.sub.max, of the active moiety i.e., MPA whereas the efficacy was related to AUC. A few other authors have also reported that there is a correlation between plasma concentration of MPA (C30) and side effects (Correlation of mycophenolic acid pharmacokinetic parameters with side effects in kidney transplant patients treated with mycophenolate mofetil (paragraph 0004).  Jain teaches that mycophenolate sodium as active agent suitable for use in situations where a sustained effect of said active agent for a prolonged duration is desirable in order to develop compositions suitable for administration less frequently such as once or twice daily (paragraph 0032).

	Sandeep teaches multiparticulate drug delivery systems (MDDS), mostly used for oral route, consist of multiplicity of small discrete units that exhibit different characteristics.  It is based on subunits such as granules, beads, microspheres, pellet, spheroids and Minitab.  These subunits show various advantages over monolithic devices (non-divided forms).  In MDDS, drug substances are divided into number of subunits, typically consist of thousands of spherical particles having diameter of about 0.05-2.00 mm (page 264, right column).   Sandeep teaches that the advantages of multiparticulate drug delivery system are Improved patience compliance and convenience due to less frequent drug administration, reduction in fluctuation in steady state and therefore better control of disease conditions and reduced intensity of local and systemic side effects, increased safety margin of high potency drugs due to better control of plasma levels and reduction in health care cost through improved therapy, shorter treatment period, less frequency of dosing and reduction in personnel time to dispense, administer and monitor patients.  The aim of any drug delivery system is to provided therapeutic amount of drug to appropriate site in the body to achieve immediate therapeutic response and to maintain the desired drug concentration.  In the recent years sustained release (SR) dosage forms continue to draw attention in the research for improved patient compliance and decreased incidence of adverse drug reactions.  Sustained release, sustained action, prolonged action, extended action are the terms used to identify drug delivery system that are designed to achieve a prolong therapeutic effect by continuously release medication over an extended period of time after administration of a single dose (page 265).  Sandeep discloses that in order to get MPDDS, drug is distrusted in small particles (0.05 to 02 mm) and then film coated to get desired drug release characteristics.  Sandeep teaches solution/suspension layering, spray drying, spray congealing, cryopelletization, compression, balling, freeze palletization, pellet coating process, fluid bed coating, top spray coating process (pages 266-274).

Soares teaches data suggest that intracellular Ki67 expression provides a specific, quantitative and reproducible measure of antigen-specific T cell proliferation in vitro.  Soares teaches that Ki67 was expressed in CD4+ and CD8+ T cells that had undergone in vitro proliferation (abstract). Soares teaches that Ki67 as a specific marker of in vitro lymphoproliferation (figure 1).  


It would have been obvious to one of ordinary skills in the art to administer sodium mycophenolic (hereinafter MPA) in a controlled release formulation within a multiparticulate drug delivery system (MDDS) with a diameter size less than about 3 mm.  One would have been motivated to administer sodium mycophenolic acid in a controlled release formulation within a multiparticulate drug delivery system (MDDS) with a diameter size less than about 3 mm because it is known in the art that oral MDDS compositions of the present invention are multiparticulate drug delivery system are Improved patience compliance and convenience due to less frequent drug administration, reduction in fluctuation in steady state and therefore better control of disease conditions and reduced intensity of local and systemic side effects, increased safety margin of high potency drugs due to better control of plasma levels and reduction in health care cost through improved therapy, shorter treatment period, less frequency of dosing and reduction in personnel time to dispense, administer and monitor patients as taught by Guzera, Jain and Sandeep with a reasonable expectation of success. And a less frequent dosing of a medicament, as is required by a sustained release dosage form, increases the resultant patient compliance, provides a more sustained drug blood level response, and effects therapeutic action with less ingestion of a drug, thereby mitigating many potential side effects as taught by Jain with a reasonable expectation of success.  Additionally, it is known in the art that in order to get MPDDS, drug is distrusted in small particles (0.05 to .02 mm) and then film coated to get desired drug release characteristics by means of solution/suspension layering, spray drying, spray congealing, cryopelletization, compression, balling, freeze palletization, pellet coating process, fluid bed coating, top spray coating process as taught by Sandeep with a reasonable expectation of success.
	With regards to the plasma level after administration of MPA, Jain teaches specific plasma concentration in which are within the instant claimed levels.  Additionally, the plasma levels are a consequence of administering MPA in a dosage of 10 mg/kg -20 mg/kg to suppress lymphocyte proliferation in a canine as taught by both Guzera and Jain with a reasonable expectation of success absence evidence to the contrary. Further, products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	With regard to determine using monoclonal antibody Ki-67; it is known in the art that Ki67 as a specific marker of in vitro lymphoproliferation as taught by Soars, therefore, it would have been obvious to monitor Ki-67 levels in order to ensure that the lymphocyte proliferation is declining by obtaining blood samples before and after the administration of MPA as taught by Guzera, Jain and Soars with a reasonable expectation of success absence evidence to the contrary.
	With regards to obtaining a blood sample from the subject 15 or few minutes prior to the first dose; it would have been obvious to one of ordinary skills in the art to take blood sample for conformation of diseases and establish a baseline and then take blood samples after the administration of the MPA to verify the levels of lymphocytes.  One would have been motivated to do such because it is well known in the art to employ blood test to establish a disease/disorder and to verify that compound is function as one of ordinary skills would expect (e.g. physician).  Additionally, Guzera teaches that use of MMF for the treatment of autoimmune diseases resistant to routine therapies is becoming more widespread also in the dog.  Guzera teaches that in humans therapeutic concentrations of MPA after oral administration vary between 1 μM (10−3 mol/m3) (0.32 mg/L) and 10 μM (3.2 mg/L). These values are similar to the ones obtained in dogs treated with MMF at a dose between 10 and 20 mg/kg and discloses that blood sampling is method in order to determine such levels with a reasonable expectation of success absence evidence to the contrary.
	With regards to the claim limitations of whereupon the percentage of proliferating lymphocytes in whole blood is reduced; it would have been obvious that upon administration of MPA in a dosage of 10 mg/kg -20 mg/kg for 1 to 3 days to suppress lymphocyte proliferation in a canine as taught by both Guzera and Jain would consequently results in the 35% - 80% or more of the proliferating lymphocytes as verified in blood sampling as disclosed by Jain with a reasonable expectation of success.
	With regards to the days of administration of MPA, it would have been obvious to one of ordinary skills in the art to administer MPA for as long (4 or more days) or as little days as indicated by the whole blood and the reduction of lymphocyte proliferation in the canine. Furthermore, MPA is suitable for prolonged duration is desirable in order to develop compositions suitable for administration less frequently such as once or twice daily as disclosed by Jain with a reasonable expectation of success absence evidence to the contrary.
	With regards to the dosing of MPA, it is known in the art to administer MPA in a dosage range of 10 mg/kg -20 mg/kg for 1 to 3 days to suppress lymphocyte proliferation in a canine as taught by both Guzera and Jain.  Therefore, it would have been obvious to optimize the dosing of MPA in order to suppressing lymphocyte proliferation and the treatment of autoimmune diseases as taught by both Guzera and Jain with a reasonable expectation of success absence evidence to the contrary. 	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, it is obvious to vary and/or optimize the amount of MPA provided in the composition, according to the guidance provided by Guzera and Jain, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
	With regards to the subject being in a fasting or fed state, it would have been obvious to one of ordinary to administer MPA in a subject in either the fasting or fed state.  One would have been motivated to administering MPA in the fed state to minimize the unwanted side effects of GI issues with a reasonable expectation of success absence evidence to the contrary.
	With regards to the diameter of particulate subunits; Jain teaches that the composition comprises particulate mycophenolate sodium having a D90 particle size of about 0.1 to about 300 microns (claim 21).  Jain teaches that submicron of .01-50 mm for tableting technologies (paragraph 0055).  And the advantages of multiparticulate drug delivery system with a diameter of about 0.05 to 2.0 mm are improved patience compliance and convenience due to less frequent drug administration, reduction in fluctuation in steady state and therefore better control of disease conditions and reduced intensity of local and systemic side effects, increased safety margin of high potency drugs due to better control of plasma levels and reduction in health care cost through improved therapy, shorter treatment period, less frequency of dosing and reduction in personnel time to dispense, administer and monitor patients as taught by Sandeep. Taken the cited art, it would have been obvious to one of ordinary skills in the art a the time of filing to have a core having a diameter less then about 3mm, since it is known in the art that MDDS with a diameter of about 0.05 to 2.0 mm because of the advantages of  improved patience compliance and convenience due to less frequent drug administration, reduction in fluctuation in steady state and therefore better control of disease conditions and reduced intensity of local and systemic side effects, increased safety margin of high potency drugs due to better control of plasma levels and reduction in health care cost through improved therapy, shorter treatment period, less frequency of dosing and reduction in personnel time to dispense, administer and monitor patients as taught by Sandeep with a reasonable expectation of success.
 
 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1-2, 5, 8, 14-17, 20, 24, 36, 38, 43, 95-99 and 103 are rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627